This is a suit by appellee to recover on a claim against appellants for royalty on certain wood, alleged to have been furnished appellants and cut from appellee's land at Alamo, Lower California, republic of Mexico, and for certain messages sent and received by appellants over appellee's telephone and telegraph lines, situated in the same locality. Appellee recovered a verdict and judgment in the trial court for the amount of its claim, and appellants appeal, and here assign numerous errors, all of which having been duly considered, we are of the opinion that no reversible error is presented under any or either of them; and, being further of the opinion that the charge of the court fairly presents the law of the case under the pleadings and the evidence, and that the verdict and judgment rendered is warranted under the law and the evidence, we conclude that the judgment appealed from should be affirmed.
Affirmed.
 *Page 331